 In the Matter of THE BORDEN COMPANY, BORDEN'S ICE CREAM COMPANYOFMICHIGAN DIVISION,' EMPLOYERandLOCAL No. 547, INTER-NATIONAL UNION OF OPERATING ENGINEERS, AFL, PETITIONERCase No. 7-RC-516.-Decided July 27, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before George A.Sweeney, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Petitioner requests severance of a unit described as all refrigera-tion equipment operators, boiler operators, and power plant mainte-nance employees at the Employer's plant located at 14707 DexterBoulevard, Detroit, Michigan.Since August 1941, the Intervenor,Local No. 83, United Dairy Workers, CIO, has represented all theemployees, excluding certain stated categories, but including the em-ployees involved herein, at the Employer's plants in Detroit and neigh-boring. cities in, the State of Michigan.The Employer and theIntervenor oppose the petition and contend that the. currently recog-nized over-all, multi-plant unit constitutes the only unit appropriatefor the purposes of collective bargaining.1The Employer's name appears as amended at the hearing.85 N. L.R. B., No. 68.5 386DECISIONSOF NATIONAL LABORRELATIONS BOARDThe Employer manufactures ice cream in its Dexter Boulevard plantand maintains distributing branches in the cities of Saginaw, Lansing,Kalamazoo, Jackson, and Pontiac.Employees in the categories de-scribed in the petition work only in the Dexter Boulevard plant.Thisplant is functionally divided into three departments, a productiondepartment, a delivery department, and a maintenance department.The employees in the proposed unit are all included in the maintenance'department.There are eight employees in the unit for which the Petitioner seekscertification, of whom three are classified as operating engineers, twoasmachinery maintenance and operating engineers, two as juniormechanics, and one as working foreman.The three operating engi-neers are concerned principally with the operation of the boilers andthe refrigeration equipment, but they also do general maintenancework throughout the plant.The other five. employees primarily dogeneral plant maintenance work and all, except the junior mechanics,occasionally substitute for the operating engineers in operating theboilers.Furthermore, these maintenance employees sometimes doproduction work and the production employees frequently do mainte-nance work. Thus, the employees petitioned for do not constitute anidentifiable group of powerhouse employees nor a functionally distinct,group of maintenance employees.We have recently found thatgroupings of employees similar to those involved herein do not consti-tute appropriate bargaining units 2 In view of the foregoing and thefact that there has been collective bargaining on a broader basis for8 years at the Employer's plants, we do not believe that the employeespetitioned for constitute an appropriate bargaining unit.Accord-ingly, we shall dismiss the petition herein.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-^cation of representatives of certain employees of The Borden Com-pany, Borden's Ice Cream Company of Michigan Division, Detroit,Michigan, filed herein by Local No. 547, International Union of Oper-ating Engineers, AFL, be, and it hereby is, dismissed.2Matter of Cincinnati Industries,Inc.,84 N.L.R.B. 489;Matter of The BordenCompany, The Borden Cheese Company Division,83 N. L. R. B. 765.